DETAILED ACTION
This is the second Office Action regarding application number 16/770,082, filed on 08/20/2020, which is a 371 of PCT/CN2019/089806, filed on 06/03/2019, and which claims foreign priority to CN 201910452515.8, filed on 05/28/2019.
This action is in response to the Applicant’s Response dated 08/31/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-8, 10, and 11 are currently pending.
Claim 9 is cancelled.
Claims 1 and 5 are amended.
Claims 1-8, 10, and 11 are examined below.
The rejection of claim 9 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 11-12 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
Upon further examination, the Office has set forth new ground(s) of rejection.


Response to Arguments
The Applicant’s arguments filed 08/31/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 is listed in the claim set document as cancelled, but a copy of claim 3 as originally filed also remains included as “(Original)”. The applicant does not identify claim 3 as cancelled in its written remarks or arguments. Is claim 3 pending or cancelled? The examiner assumes claim 3 remains pending for the purpose of examination.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 112 as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claims 1 and 5 are amended to now recite that “the insulating layer completely covers the top surface of the back electrode in each of the plurality of photovoltaic units”. However, the examiner finds the claims ambiguous since there is no clear indication of how the back electrode then can connect to any other electrical connection element, since they are completely covered. The claims seem to indicate that only the front electrode is connected electrically to any other electrical component. How can the claimed invention operate? All other claims depend from claims 1 and 5, and are similarly rejected as they each incorporate the unclear and indefinite limitations of the independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over JANSEN (US 2015/0263197 A1).
Regarding claim 1, JENSEN teaches a manufacturing method of a thin film solar cell, characterized in that the manufacturing method comprises the following steps (Fig. 5): 
step S100: providing a transparent substrate (14), and stacking a front electrode (16), a light absorption layer (18) and a back electrode (20) on one side of the transparent substrate facing a display module in sequence to form a film (Fig. 2; the examiner interprets “facing a display module” simply to mean a front facing surface); 
step S200: etching the back electrode, the light absorption layer and the front electrode in sequence (Fig. 14a-b and paras. 39-41; para. 43 also describes that etching and laser ablation may be used interchangeably “as desired”); 
step S300: manufacturing an insulating layer (22) by the film-forming on the back electrode, wherein the insulating layer covers the back electrode and the light absorption layer and extends to be in contact connection with the front electrode (Fig. 2); and 
step S400: performing film formation and etching on a metal auxiliary electrode (28) on the insulating layer, wherein the metal auxiliary electrode extends to be in contact with the front electrode (Fig. 2); 


    PNG
    media_image1.png
    746
    232
    media_image1.png
    Greyscale

JANSEN does not disclose expressly that the taper angle formed between a periphery of the insulating layer and the front electrode ranges from 35-75 degrees. JANSEN also does not disclose explicitly that the insulating layer completely covers the top surface of the back electrode in each of the plurality of photovoltaic units.
JANSEN, however, describes that the taper angle formed between a periphery of the insulating layer and the front electrode (i.e., “sidewall profile”) is affected by the manufacturing conditions, and that the sidewall must be electrically insulated to prevent shunting (para. 60). JENSEN also recognizes that the insulating layer angle and shape can be chosen as desired to prevent said shunting, but also to minimize undesirably high resistances (para. 50).
JANSEN, additionally, commits several paragraphs of discussion to the various methods of forming the insulation layer (paras. 44-51). The examiner finds that JANSEN considers several production options where an insulating dielectric material is deposited across the device, and then selectively removed after initial deposition, in order to arrive 

    PNG
    media_image2.png
    917
    211
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify JANSEN and select or optimize the taper angle in order to produce a sidewall profile necessary to electrical insulate the device against undesirable shunting or high resistances, as recognized by JENSEN. Further, the examiner concludes that this manner of modifying JANSEN is also an obvious change and matter of design choice that is readily available and apparent to skilled artisans. MPEP 2144.04(IV).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify JANSEN further to first completely cover the top surface of the back electrodes and then remove areas subsequently for electrical connection as taught by JANSEN in order to provide for proper electrical connections and the prevention of electrical shorting.

Regarding claim 2, JANSEN teaches or would have suggested the manufacturing method of a thin film solar cell according to claim 1, characterized in that in the step S200, the back electrode and the light absorption layer are further perforated 

Regarding claim 3, JANSEN teaches or would have suggested the manufacturing method of a thin film solar cell according to claim 2, characterized in that the insulating layer is not fully filled in the via hole region, so that the metal auxiliary electrode is in contact with the front electrode in the via hole region (Fig. 2 illustrates that the insulating layer does not fully fill the via hole region).

Regarding claim 5, JANSEN teaches a thin film solar cell, characterized in that the thin film solar cell comprises 
a transparent substrate (14) and a photovoltaic unit (12) disposed on the transparent substrate and facing a display module, 
the photovoltaic unit comprises a front electrode (16) disposed on the transparent substrate, a light absorption layer (18) disposed on the front electrode, and a back electrode (20) disposed on the light absorption layer, 
the thin film solar cell further comprises a metal auxiliary electrode (28) and an insulating layer (26), 
wherein the insulating layer covers the back electrode and the light absorption layer, and extends to be in contact connection with the front electrode (see Figure 2 below), 

a taper angle is formed between a periphery of the insulating layer and the front electrode (an angle is formed between the edge of the insulating layer 26 and the front electrode 16, see all Figs.).
    PNG
    media_image1.png
    746
    232
    media_image1.png
    Greyscale

JANSEN does not disclose expressly that the taper angle formed between a periphery of the insulating layer and the front electrode ranges from 35-75 degrees.
JANSEN, however, describes that the taper angle formed between a periphery of the insulating layer and the front electrode (i.e., “sidewall profile”) is affected by the manufacturing conditions, and that the sidewall must be electrically insulated to prevent shunting (para. 60). JENSEN also recognizes that the insulating layer angle and shape can be chosen as desired to prevent said shunting, but also to minimize undesirably high resistances (para. 50). JANSEN, additionally, commits several paragraphs of discussion to the various methods of forming the insulation layer (paras. 44-51). The examiner finds that JANSEN considers several production options where an insulating dielectric material is deposited across the device, and then selectively removed after initial deposition, in order to arrive at a final device insulation configuration such as that illustrated in Figure 11b. JANSEN offers examples such as roll coating and spraying as 

    PNG
    media_image2.png
    917
    211
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify JANSEN and select or optimize the taper angle in order to produce a sidewall profile necessary to electrical insulate the device against undesirable shunting or high resistances, as recognized by JENSEN. Further, the examiner concludes that this manner of modifying JANSEN is also an obvious change and matter of design choice that is readily available and apparent to skilled artisans. MPEP 2144.04(IV).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify JANSEN further to first completely cover the top surface of the back electrodes and then remove areas subsequently for electrical connection as taught by JANSEN in order to provide for proper electrical connections and the prevention of electrical shorting.

Regarding claim 6, JANSEN teaches or would have suggested the thin film solar cell according to claim 5, characterized in that the back electrode and the light absorption layer are further perforated to form a via hole region, and the insulating layer is in contact connection with the front electrode in the via hole region (back electrode 20 

Regarding claim 7, JANSEN teaches or would have suggested the thin film solar cell according to claim 6, characterized in that the insulating layer is not fully filled in the via hole region, and the metal auxiliary electrode is in contact with the front electrode in the via hole region (Fig. 2 illustrates that the insulating layer does not fully fill the via hole region).


Claims 4, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JANSEN (US 2015/0263197 A1) in view of PARK (WO 2008/117951 A1).
Regarding claims 4, 8, 10 and 11, JANSEN teaches or would have suggested the thin film solar cell according to claims 1 and 5-7, but does not disclose expressly that an anti-reflection layer is further disposed on the metal auxiliary electrode, and the anti-reflection layer covers the metal auxiliary electrode.
PARK teaches a solar cell having a backside reflection layer that provides for excellent optical trapping and low carrier recombination (abstract).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify JANSEN and add an anti-reflection layer disposed on and covering the metal auxiliary electrode as taught by 

Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The Examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721